 FOREST LAWN MEMORIAL-PARK ASSOCIATION, INC.309atmosphere tending to impair the untrammeled and uninhibited choice byemployees under the statutory conditions required by the Act.It is the function of the Board to provide a forum under which an election canbe conducted under conditions as ideal as possible. It is concluded that thedisparate application of the rule under all of the circumstances involved hereinrendered it impossible for the Board to fulfill its functions in accordance withthe strict standards designed to assure that the participating employees havethe opportunity to register their free choice for or against a bargainingrepresentative.Accordingly, it is recommended that the election conducted on September 27,1950, be set aside and a new election conducted.FOREST LAWN MEMORIAL-PARK ASSOCIATION,INC.andMORTUARYEMPLOYEES UNION, LOCALNo. 151,INTERNATIONALBROTHEIZIIOODOF FIREMEN AND OILERS, A. F. OFL.CaseNo.21-CA-1077.December 10, 1951Decision and OrderOn August 15, 1951, Trial Examiner Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The request of the Respondent for oral argument is hereby denied,as the record, including the brief and exceptions, adequately presentsthe issues and positions of the parties.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the brief and exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications :Like the Trial Examiner, we find that the Employer is engaged incommerce and that it will effectuate the policies of the Act to assertjurisdiction in this case.In computing the dollar volume of the Employer's out-of-Stateshipments during the 12-month period ending April 30, 1951, theTrial Examiner properly included the value of embalming and otherservices rendered in each case within the State prior to shipment,IPursuant to Section 3 Q) of the Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog and Members Reynolds andStyles].97 NLRB No. 62.980209-52-vol 97-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDas well as the value of the caskets and shipping cases in which theremains were transported?Even if we were to consider only thevalue of the caskets and shipping cases, as the Respondent contendswe should, the total value of all3 out-of-State shipments during theperiod involved, added to the value of the Respondent's direct andindirect inflow, would, under the rule of theRutledge Paper Productscase,4 satisfy the Board's minimum requirements for assertingjurisdiction .5OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Forest LawnMemorial-Park Association, Inc., Glendale, California, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in Mortuary Employees Union,Local No. 151, International Brotherhood of Firemen and Oilers,A. F. of L., or in any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of employment.(b) Inquiring of employees concerning the identity of employeeswho contemplate organizational activity or who attend union meet-ings ; inquiring of them concerning their expectations of gain fromorganizational activity; characterizing as disloyal to the Respondenttheir attendance at union meetings and their refusal to identify pro-ponents of organizational activity; telling employees that a choicemust be exercised between loyalty to the Respondent and to the Union;and seeking to induce any employee to disrupt union activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Mortuary Employees Union,aRiverside Memorial Chapel,Inc,92 NLRB 1594There is nolegal basisfor theRespondent's contentionthat we shouldexclude from ourdetermination of the extent of the Respondent's operationsin commerceshipments madeout-of-State at the request of local, rather than out-of-State,clients.Such shipmentsconstitute interstatecommerce.SeeDahnke-Walker MillingCo. v Bondurant,257 U. S.282While we stated in theRiversideMemorialcase,supra,that the out-of-State shipmentsin that casewere madeat the request of out-of-State clients, we did not intend to implythat we would have reached a different result if the shipments there madehad been orderedby localclients4 91 NLRB 625.4Therecord shows,and we find,thatduring the 12-month period under consideration theRespondentreceivedfrom pointsout of theState goods valued at$40,452, and purchasedwithin the State goods valued at $216,684, which originatedout of theState.While itappears, as the Respondent contends,thatmore than half of tlfe.latter figure consisted ofpurchases of capital equipment,and that noneof thearticles purchased'were furtherprocessed by theRespondent,these circumstances are not significant in determining whetherthe Board's current minimum jurisdictional requirements have been met. FOREST LAWN MEMORIAL-PARK ASSOCIATION, INC.311Local No. 151, International Brotherhood of Firemen and Oilers, A.F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Ralph M. Bailey, Donald J. Isham, Harlan E. Phil-lippe, and Darrell E. Ward immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights or privileges, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."'(b)Make whole Ralph M. Bailey, Donald J. Isham, Harlan E.Phillippe, and Darrell E. Ward in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy," for any loss ofpay and vacation allowance each may have suffered as a result of thediscrimination against them.(c)Upon request, make available to the Board or its agents forexamination and copying all payroll and other records necessary todetermine the amount of back pay due under the terms of this Order.(d) Post in conspicuous places in its offices and place of business,including all places where notices to employees are customarily posted,copies of the notice attached hereto as an Appendix to the IntermediateReportsCopies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being duly signedby the Respondent's representative, be posted by it immediately uponreceipt thereof, and maintained by it for at least sixty (60) consecu-tive days thereafter.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.'(e)File with said Regional Director within ten (10) days fromthe date of this Order, a report in writing, setting forth in detail thesteps which the Respondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEA charge having been duly filed, a complaint and notice of hearing -thereonhaving been issued and served by the General Counsel, and an answer having9This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner,"the words"A Decision and Order."If this Order is enforced by a decreeof a United States court of appeals,the notice shall be further amended by inserting thewords "A Decree of a United States Court of Appeals Enforcing"before the words "ADecision and Order." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filed by the above-named Association, a hearing involving allegations ofunfair labor practices in violation of the National Labor Relations Act, 61 Stat.136, herein called the Act, by said Association, herein called the Respondent,was held upon due notice at Los Angeles, California, on July 9 and 10, 1951, beforethe undersigned Trial Examiner.The allegations, in substance, are that theRespondent discharged Ralph M. Bailey, Donald J. Isham, Harlan E. Phillippe,and Darrell E. Ward because of their union or concerted activities, in violationof Section 8 (a) (1) and (3) of the Act, and interrogated and made threatsand coercive statements to employees concerning their union activities, in viola-tion of Section 8 (a) (1) thereof.All parties were represented by counsel orother representative, were afforded full opportunity to be heard,to examine andcross-examine witnesses, to introduce evidence pertinent to the issues, to argueorally upon the record, and to file briefs and proposed findings and conclusions.Briefs were received from the General Counsel and the Respondent, and havebeenconsidered.Motions by the General Counsel and the Respondent, to strikecertain portions of a written "Stipulation of Facts" they had entered into con-cerning the Respondent's business,which were made during the course of thehearing'and taken under advisement by me, are hereby denied.The Respondent'smotion to dismiss the complaint upon jurisdictional grounds, alsotaken underadvisement, is hereby denied.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Forest Lawn Memorial-Park Association,Inc., is a non-stock, nonprofit cemetery association of lot owners in Forest Lawn Memorial.Park, a private cemetery in Glendale, California, herein called Forest Lawn.The Respondent is engaged in the operation and maintenance of Forest Lawn,and has 27 departments and approximately 500 employees. Its mortuary de-partment, with which we are concerned here, has 58 employees.The Respondentadvertises that it "offers complete undertaking service and all forms of inter-ment" and that its mortuary "is the only undertaking establishment withincemetery grounds."During the12-month period ending April 30, 1951, the Respondent's salesof property,servicesand supplies, including graves, crypts, niches, inter-ment charges,cremations, and mortuary services, amounted to $4,621,803.Included within this figure were charges for 3,870 instances in which mortuaryservices were performed, 3,716 of which involved interments in Forest Lawn.The remaining 154 interments were as follows : 40 within the State of Cali-fornia elsewhere than in Forest Lawn, and 114 outside the State. Of the114, 98 represented instances in which the Respondent's services were con-tracted for by local individuals, and 16 represented instances in which theserviceswere contracted for by out-of-State individuals or mortuaries. Inthe 98 instances, the Respondent received a total of $43,595 as follows : $26,767for embalming and other services, $13,383 for caskets, and $3,445 for shippingcases. - In the 16 instances, a total of $9,977 was received as follows : $6,225for embalming and other services, $3,112 for caskets, and $640 for shippingcases.The total thus received for the 114 instances is $53,572. In approx-imately 85 percent of the 114 instances, the bodies were shipped out-of-State FOREST LAWN MEMORIAL-PARK ASSOCIATION, INC.313within a week, and in all the 114 instances the Respondent made appropriatearrangementswith the carriers.'The Board has exercised jurisdiction over a mortuary in only one instance,Riverside Memorial Chapel, Inc.,92 NLRB 1594.2 The jurisdictional standard of$25,000 announced by the Board inStanislaus Implement and HardwareCompany, Lemited,91 NLRB 618, is applicable here.The figure of $53,572 setforth above is substantially in excess thereof aThe Respondent asserts, how-ever, that it is not subject to the jurisdiction of the Board, and raises severaldefenses.According to the Respondent, it is engaged in an entirely localenterprise, the operation and maintenance of a private cemetery, and itsmortuary and other operations are all incidental thereto.The fact, however,is that the mortuary is not operated exclusively in connection with intermentsin the cemetery, but competes with local mortuaries.As related, the Respondentfurnishesmortuary services whether interment is to be within or outsideCalifornia.While the Board appears not to have asserted jurisdiction overa cemetery, and it may be assumedarguendothat the Respondent's cemeteryoperations are outside the Board's jurisdiction, it does not follow that theRespondent is wholly exempt from the provisions of the Act.Cf.Di GiorgioFruit Corporation,80 NLRB 853, where the employer was engagedin agri-cultural and related operations.Contrary to the Respondent's contention, Ialsofind that jurisdiction is not to be declined because the proportion of theRespondent's income which is derived from services and supplies furnishedin connection with out-of-State shipments is relatively small.J.L. Brandeisd Sons v. N. L. R. B.,142 F. 2d 977 (C. A. 8), cert. den. 323 U. S. 751, 65 S. Ct.85.Next, the Respondent emphasizes that the Board, in theRiverside Memo-rialcase, spoke of shipments at the request of out-of-State clients, and pointsout that in 98 of its 114 out-of-State shipments the contractual arrangementswere made with local individuals. I do not believe, however, that the locationof the client or the contractual arrangements is controlling.Cf. theBrandeiscase,supra.Finally, the Respondent contends that only the value of theshipping cases, in which the corpses and caskets were enclosed for shipment,should be considered in determining jurisdiction.This contention also mustbe rejected.In theRiverside Memorialcase the Board gave consideration to theentire value of the employer's services, specifically including caskets.I find that the Respondentis engaged in commerceand that, under applicabledecisionsof the Board, jurisdiction should be asserted herein.II.THE LABOR ORGANIZATION INVOLVEDMortuary Employees Union, Local No. 151, International Brotherhood of Fire-men and Oilers, A. F. of L., herein called the Union, is a labor organizationadmitting to membership employees of the Respondent.2In some instances, the corpses were called for at Forest Lawn by the carriers. Inother instances, the Respondent made delivery to the carriers.The transportationchargesin the 114 instances totaled not less than $5,700. In most of the instances, the Respond-ent's clients gave to it checks payable to the carriers ; in a fewinstancesthe Respondentadvanced the transportation charges and later billed its clients.Contraryto the conten-tion of the General Counsel, I believe that the $5,700 figure should not be added to thefigure of $53,572 in determining jurisdiction.The former figurerepresents expendituresfor the services of persons other than the Respondent.2 In theRiverside Memorialcase, jurisdiction was based upon the facts that the employer(1) was engaged in commerce and (2) was also an integral part of a multistateenterprise.8 Since, in my judgment, jurisdiction is to be exercised on the basis ofthis figure, I findIt unnecessary to discuss the General Counsel's contention concerning application of thejurisdictional theory established by the Board inThe Rutledge Paper Products, Inc.,01NLRB 625. 314DECfSIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. PreliminaryThe Respondent did not participate in the hearing during the presentation ofevidence by the General Counsel concerning the unfair labor practices,nor didthe Respondent call witnesses in its own behalf.Consequently the findingsbelow are based upon the testimony of the discharged employees, which I believeis reliable and probative.B. Chronology of event8About mid-March 1951, organizational activity occurred among the Respond-'ent's embalmers, who numbered about 15, as well as among embalmers of otherlocal mortuaries.A few days later, Darrell E. Ward, an embalmer, talked withHarry T.Rowe, director of the mortuary department.Ward told Rowe that"the embalmers as a whole were very disgruntled" and that the matter "was-getting very serious."Rowe asked Ward to give him the names of any embalmerswho were thinking of organizing, but Ward refused.On March 23 a union meeting was held. Among the Respondent's embalmers_in attendancewere Ward, Ralph M. Bailey, and Donald J. Isham, who then-or later became members of the Union.Harlan E. Phillippe, another of theRespondent's embalmers, arrived at the meeting as it ended and at that timeapplied for membership.On March 26, Attorney Blalock questioned Bailey in the presence of Rowe.Blalock inquired what the employees expected to gain by the organizationalactivity and whether working conditions at the Respondent's mortuary com-pared favorably with. conditions at its competitors.Blalock asked Bailey todisclose the names of employees in attendance at the union meeting, and Baileyavoided the inquiry.Blalock then asked the number of employees who hadattended, and Bailey said he believed the number was five.Bailey inquiredas to his standing with the Respondent, and Blalock said that he could notanswer the question. Later on that day, the Respondent called a meeting of itsembalmers.Present on behalf of the Respondent were Rowe, Blalock, oneChristenson, personnel director, and one Llewellyn, executive vice president.Rowe opened the meeting by saying that "a very grave injustice and disloyal acthad been done," that he understood there had been a union meeting, and thathe wished to know who had attended. There was no response. Blalock theninquired, ". . . Are you fellows ashamed of what you did?Why don't youwant to tell us?"He also asked what the employees expected to gain, and saidthat they should have been satisfied with their working conditions.Bailey,Isham, Ward, and Phillippe all acknowledged having been present at the unionmeeting.One other employee of the Respondent, Eugene Ridge, had attendedthe meeting, but did not acknowledge having done so.He does not appear tohave been discharged.Blalock, Rowe, and Llewellyn at different times duringthe meeting said that the employees should choose between loyalty to the Re-spondent and to the Union.On the next day, March 27, Ward inquired of Rowe whether the employeeswere to be dismissed or what was the outcome of the whole situation." Roweanswered that he did not know, adding that Ward "had done him a very disloyalact by not beforehand telling him who the troublemakers were down around allthe other funeral homes." On the same day, Phillippe inquired of Rowe whataction would be taken toward the employees who had engaged in organizationalactivity, and Rowe answered that he could not say "because some of those samemen have been in this same experience before."Late that afternoon, Ward,Bailey, Isham, and Phillippe were discharged by Rowe, who gave to each of FOREST LAWN MEMORIAL-PARK ASSOCIATION,INC.315them a brief letter saying that their services were being terminated as of thatday and that they were being given "two weeks' pay in advance." The lettercontained no explanation for the discharges, and Rowe refused to elaborate,saying that he "was very sorry that this all happened" and that he had beeninstructed by his superiors ""not to say anything."A few days later, Bailey and Isham chanced to meet Christenson in a cafe.Christenson said that he liked all of the discharged employees and that heregretted "what he had to do." Bailey called attention to the fact that a unionmeeting had been scheduled for March 28, the day after the discharges, andinquiredof Christenson whether the motive for the discharges had been "thepsychological effect" on the remaining embalmers so that they would refrainfrom attending that meeting.Christenson answered in the affirmative.Hesaidalso that the work of the discharged employees had been good and thatthey"would be missed."About a month later, Bailey called upon Blalock, seeking reinstatement.There was some discussion of union activity, in which Blalock inquired whetherBailey still retained his membership.Bailey answered in the affirmative, andBlalock made the same inquiry concerning Isham. Bailey answered that Isham'sattitude toward the Union "was about the same as" his own. Blalock askedwhether Bailey thought that by playing along with the Union he could "breakit up," and Bailey answered in the negative. Bailey said that all he wished wasreinstatement and "to get withdrawn from the blacklist."Blalock said thathe did not know what could be done. Later he telephoned Bailey and said thathe could not do anything.0. conclusionsThe above facts, based upon uncontradicted and reliable testimony offeredby the General Counsel, leave no doubt that the employees were discharged,and that Bailey was refused reinstatement, because of their union activities.No extensive discussion is necessary. It suffices to say that no other basis isoffered for the discharges, nor can one be inferred from the record.Accordingly,I findthat by the discharges, and the refusal to reinstate Bailey, the Respondentviolated Section 8 (a) (3) and (1) of the Act. I find also that the Respondent,by inquiring of employees concerning the identity of employees who contemplatedorganizationalactivity and who had attended union meetings, by inquiring ofthem concerning their expectations of gain from organizational activity, bycharacterizingas disloyalty to the Respondent the attendance at a union meet-ing and the refusal to identify proponents of organizational activity, by tellingthe employeesthat a choice must be exercised between loyalty to the Respond-ent and to the Union, and by seeking to induce Bailey to play along with theUnion in an effort to disrupt it, the Respondent violated Section 8 (a) (1).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing, commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have found that the Respondent discharged Ralph M. Bailey, Donald J.Isham, Harlan E. Phillippe, and Darrell E. Ward on March 27, 1951, and there-after rejected Bailey's request for reinstatement, because of their union activi-ties.I shall recommend, therefore, that the Respondent offer them immediateand full reinstatement to their former or substantially equivalent positions(The Chase National Bank of the City of New York, San Juan, Puerto R4coBranch,65 NLRB 827), without prejudice to their seniority or other rights orprivileges, and that it make each of them whole for any loss of pay and vacationallowance' he has suffered by reason of the discrimination against him by pay-ment to him of a sum of money equal to that which he normally would haveearned as wages, including vacation pay, from the date of the discrimination tothe date of a proper offer of reinstatement, less his net earnings(Crossett Lum-ber Company,8 NLRB 440, 497-8) during said period, the payment to be com-puted upon a quarterly basis in the manner established by, the Board in F. W.Woolworth Company,90 NLRB 289. I shall also recommend, in accordance withtheWoolworthdecision, that the Respondent, upon request, make available tothe Board and its agents all pertinent records.In view of the nature of the unfair labor practices committed, particularlythe unlawful discharges, I shall also recommend, in order to make effective theinterdependent guarantees of Section 7 of the Act, that the Respondent ceaseand desist from in any manner infringing upon the rights guaranteed inSection 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in 'the case, I make the following :CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of RalphM. Bailey, Donald J. Isham, Harlan E. Phillippe, and Darrell E. Ward, andeach of them, and thereby discouraging membership in a labor organization, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]AppendixNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :4The General Counsel correctly contends that the vacation rights of the employeesshould not be prejudiced by reason of the discharges.Eureka Vacuum Cleaner Company,69 NLRB 878. PIERCE BROTHERS317WE WILL NOT discourage membership in MORTUARY EMPLOYEES UNION,LOCAL NO. 151, INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,A. F. OF L., or in any other labor organization of our employees, by dis-charging or refusing to reinstate any of our employees or discriminating inany other manner in regard to their hire or tenure of employment or anyterm or condition of their employment.WE WILL NOT inquire of employees concerning the identity of employeeswho contemplate organizational activity or who attend union meetings ; orinquire of them concerning their expectations of gain from organizationalactivity, or characterize as disloyalty to us their attendance at union meet-ings and their refusal to identify proponents of organizational activity, ortell employees that a choice must be exercised between loyalty to us and tothe Union, or seek to induce any employee to disrupt union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist MORTUARY EMPLOYEES UNION, LocAL No. 151,INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, A. F. OF L., or anyother labor organization, to bargain collectively through representatives oftheir own choosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay and vacation allowance suffered asa result of the discrimination.Ralph M. BaileyHarlan E. PhillippeDonald J. IshamDarrell E. WardAll our employees are free to become or remain, or to refrain from becomingor remaining,members in good standing of the above-named union or any otherlabor organization except to the extent that this right may be affected by anagreementin conformity with Section 8 (a) (3) of the National Labor RelationsAct.FOREST LAWN MEMORIAL-PARKASSOCIATION, INC.(Employer)Dated------------------------------By -------------------------------(Representative)(Title)This notice mustremain postedfor 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.PIERCE BROTHERSandMORTUARY EMPLOYEES UNION, LOCAL No. 151,INTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, A. F. or L.Case No. 01-CA-1078. December 10, 1951Decision and OrderOn July 24, 1951, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-97 NLRB No. 63.